Citation Nr: 0939667	
Decision Date: 10/19/09    Archive Date: 10/28/09	

DOCKET NO.  95-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 
percent since September 2, 2003, for service-connected post-
traumatic stress disorder (PTSD).   

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1970. 

A review of the record reveals that the claim initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1995 rating decision of the VARO in Detroit, Michigan.  
The RO in Lincoln, Texas, the jurisdiction where the Veteran 
now resides, certified the appeal to the Board.  

In October 2001, the Board remanded the claim to the RO for 
further development.  In January 2005, the Board affirmed the 
RO's July 1995 rating decision.  The Veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2006, based on a Joint 
Motion for Partial Remand (Joint Motion), the Court issued an 
order remanding the claim to the Board for compliance with 
instructions of the joint motion.  

Following further development, by decision dated in April 
2008, it was determined that an initial 70 percent evaluation 
for the Veteran's PTSD, from September 2, 2003, was in order.  
The Veteran then appealed that decision to the Court.  In a 
Joint Motion dated in July 2009, the Court again remanded the 
claim to the Board for compliance with instructions in the 
Joint Motion. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a claim for a TDIU due to 
service-connected disability is part and parcel of an 
increased rating claim when such claim is raised by the 
record.  The Board finds that the TDIU claim arises from the 
same claim, but for the purposes of analysis, the Board is 
listing the TDIU claim as separate from the claim for an 
increased rating for the Veteran's PTSD.  

The claims are REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  The Veteran 
will be notified should further action be required.



REMAND

The law provides that TDIU may be granted upon a showing that 
the Veteran is not able to secure or follow a substantially 
gainful occupation due to solely to impairment resulting from 
his service-connected disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  The 
record shows that in addition to PTSD, service connection is 
in effect for an unstable knee joint on the right.  A 10 
percent rating has been in effect since November 1970.  

Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is currently unemployed.  
He alleges that his service-connected disabilities prevent 
him from obtaining gainful employment.  While he has been 
afforded VA examinations, an opinion as to his 
unemployability due solely to his service-connected 
disabilities and the impact of those disabilities on his 
employability is not of record.  The Board notes that the 
Veteran has additional disabilities that are not service 
connected.  The Board finds that the Veteran should be 
afforded an appropriate VA examination to determine whether 
he is unable to secure or maintain substantially gainful 
employment as a result of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to 
complete an application for individual 
unemployability based on his service-
connected disabilities.  He should 
provide information with regard to his 
entire work history.  If denied 
employment by any company or individual, 
the Veteran should provide that company 
or individual's name and address and 
provide the necessary release 

authorization for any records from any 
company or individual named.  

2.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in psychiatric disorders for the purpose 
of determining the current nature and 
extent of impairment attributable to his 
service-connected PTSD.  The examiner 
should provide a current global 
assessment of functioning score currently 
and for the past year.  The examiner 
should describe the impact of the 
service-connected psychiatric 
symptomatology on the Veteran's ability 
to obtain and maintain some form of 
gainful employment and its impact on his 
basic daily functioning.  The examiner 
should also opine as to whether it is his 
or her opinion that the psychiatric 
impairment is so incapacitating that the 
Veteran is precluded from gainful 
employment solely because of his 
psychiatric impairment.  The complete 
rationale for any opinion expressed 
should be provided.  

3.  The Veteran should also be accorded 
an examination by a physician 
knowledgeable in orthopedic disorders for 
the purpose of determining the current 
nature and extent of impairment 
attributable to his service-connected 
right knee disability.  The examiner 
should describe the impact of the 
service-connected right knee 
symptomatology of the Veteran's ability 
to obtain and maintain some form of 
gainful employment and the impact on his 
basic daily functioning.  Any other 
orthopedic impairment, to include 
osteoporosis, left knee disability, and 
lumbar spine disability, should be 
addressed and the examiner should comment 
on the 

impact of those disabilities on the 
Veteran's ability to now obtain gainful 
employment.  

4.  When the development requested has 
been completed to the extent possible, 
the case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefits sought are not 
granted to the Veteran's satisfaction, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for appellate 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


